Citation Nr: 1502856	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right foot arthritis, status post triple arthrodesis, claimed as right foot condition (arch) with surgical repairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a Janaury 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a November 2014 Travel Board hearing, the transcript of which is included in the VA paperless claims processing system. 


FINDINGS OF FACT

1.  The Veteran underwent a right below knee amputation in September 2012; the Veteran had a diagnosis of right foot arthritis during the appeal period.  

2.  Symptoms of right foot arthritis were not chronic in service and have not been continuous since service separation.

3.  Right foot arthritis of did not manifest in service or within one year of service separation. 

4.  The Veteran's right foot arthritis is not etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for right foot arthritis, status post triple arthrodesis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated November 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, the November 2014 Board hearing transcript, a medical opinion from Dr. Bernard dated in Janaury 2011, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in July 2009, December 2010, and Janaury 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's reported in-service injuries, and provides a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) apply to the claim on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis

The Veteran maintains that he injured his right foot during service while jumping out of an airplane in connection with his training as a paratrooper in 1974.  He contends that symptoms relating to his right foot disorder have continued since service separation.  See November 2014 Board Hearing Transcript at pgs. 3-4.

Initially, the Board finds that, although the Veteran underwent a right below knee amputation in September 2012, he had a diagnosis of right foot and ankle arthritis during the appeal period.  See January 2008 VA radiograph report showing stable, moderate, osteoarthritis of the first metacarpophalangeal joint; see also October 2010 VA podiatry note diagnosis degenerative joint disease of the foot and ankle; see also December 2010 VA examination report diagnosis arthritis of the right foot; and Janaury 2012 VA examination report diagnosing arthritis of the right ankle.   

Next, the Board finds that symptoms relating to right foot arthritis were not chronic in service and have not been continuous since service separation.  Service treatment records reflect that the Veteran was seen in July 1974 for intermittent swelling over his body and pain for the past three to four weeks.  Specifically, the Veteran complained of swelling in the upper lip and right foot arch.  The in-service physician specifically noted that there was "no history of injury."  The impression was noted as "allergy" and the Veteran was prescribed Benadryl.  The remaining service treatment records are negative for any other right foot complaints, diagnoses, or treatment.  

Further, although a service separation examination report is not of record, the Veteran was afforded a medical examination in June 1977, less than one year after service separation, and in connection with his initial service connection claims for a back and eye disorder.  During the evaluation, the Veteran reported a history of back injuries in 1972 and 1974.  He also stated that he had a foreign body in the left eye in 1973.  The Veteran did not report a right foot or ankle injury or symptoms of a right foot disorder during the evaluation.  The examiner also did not note an ankle or foot disorder after conducting a physical examination.  

The Board finds that such absence of complaints, findings, or treatment during service or at separation from service, in this context, is highly probative contemporaneous evidence that the Veteran did not experience right foot symptoms at any time during service.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  As such, the Board finds that symptoms of right foot arthritis were not chronic in service.

Further, the evidence demonstrates that symptoms of right foot arthritis have not been continuous since service separation.  During a December 2010 VA examination report, the Veteran stated that he first injured his foot in service in 1974.  The Veteran reported that the next time he sought treatment for the right foot was for a heel spur in 1990.  This evidence weighs against a finding that the Veteran had continuous symptoms of right foot arthritis since service separation.  Further, the first notation of arthritis is demonstrated in X-rays conducted during a July 2009 VA examination report, which showed a diagnosis of mild degenerative changes; more than 30 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  This evidence demonstrates that right foot arthritis did not manifest within one year of service separation.

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention a right foot disorder at any time prior to his June 2010 claim for a right foot disorder.  For example, in July 1977, the Veteran filed service connection claims for a back and eye disorder.  In February 1978, December 1982, May 1992, and November 1997 the Veteran filed claims for an increased rating for the back disability.  In Janaury 1995, the Veteran filed claims for service connection for a left ankle disorder and a higher rating for the back disability.  In June 2007, the Veteran filed additional claims for service connection for right hip, diabetes, right shoulder, obesity, and neck disorders.  Despite filing claims for service connection for numerous other musculoskeletal disorders, the Veteran did not report a right foot disorder during these previous claims. 

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a right foot disorder, when viewed in the context of his action regarding other claims for compensation on other occasions over the years, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a right foot disorder in service and a lack of cervical spine symptomatology at the time he filed the claims.  For these reasons, the Board finds that symptoms relating to a right foot disorder were not continuous since service separation.

The Board further finds that the weight of the competent, probative, and credible evidence of record demonstrates that right foot arthritis is not related to or caused by service, to include jumping out of an airplane in connection with his training as a paratrooper.  

Post-service VA treatment records reflect that the Veteran was involved in a motorcycle accident in January 2008.  A January 2008 VA discharge summary notes that the Veteran was struck on the right side by a car and he was thrown from his bike and hit his head when he landed.  Upon admission to the hospital, the Veteran complained of a headache, right foot pain, and right hip pain.  The Veteran was admitted by the emergency room for a 23-hour observation and was found to have, in pertinent part, a right foot fracture.  The Veteran underwent a right foot arthrodesis surgery in April 2010.

The Veteran was afforded a VA examination in July 2009 in connection with his claims for service connection for a right ankle disorder and bilateral heel spurs.  During the evaluation, the Veteran reported that the onset of his right ankle problems was in Janaury 2008.  The Veteran stated that he jumped out of airplanes with parachutes in service, but had no chronicity of disability.  The Veteran stated that he fractured his right ankle in Janaury 2008 and subsequently had surgery.  He stated that he continued to have swelling and pain in the right ankle.  X-rays revealed a stable right foot with post-surgical, mild degenerative changes and demineralization.  There was no evidence of a right heel spur.  The examiner noted that he reviewed the claims file.  The examiner then stated that the Veteran had not demonstrated a chronic ankle disability in service or following service.  The Veteran was also not seen in service for a heel injury.  As such, the examiner opined that the Veteran's heel spurs and right ankle disorder was less likely than not related to service.  A specific opinion regarding the right foot was not rendered.  

The Veteran underwent another VA examination in December 2010 in order to assist in determining whether his right foot disorder was related to service.  The examiner noted that the claims file had been reviewed.  During the evaluation, the Veteran again reported that he sustained a right foot injury in service in a parachute landing in 1974.  The examiner performed a physical examination and reviewed 
x-ray findings, which showed post-surgical changes with degenerative joint disease and calcaneal bone fragment.  The examiner then stated that the Veteran's service treatment records did not document a right foot injury.  Instead, the 1974 service treatment record noted an impression of "allergy" with swelling of the lip and right foot, but significantly stated "no history of injury."  This, according to the VA examiner, was not indicative of a traumatic foot injury in service.  The examiner also noted that there was no chronicity of right foot problems after service and the Veteran's medical records mentioned right foot trauma in recent years.  For these reasons, the examiner opined that the Veteran's post-surgical changes with degenerative joint disease and calcaneal bone fragment of the right foot were less likely than not related to service.  

The Veteran was also afforded a VA ankle examination in January 2012.  During the evaluation, the Veteran reported twisting both ankles in service as an airborne jumper.  He further stated that he started developing pain in his right ankle/foot in 2005.  The examiner noted that x-rays of the right ankle done in Janaury 2008 showed mild arthritis.  The examiner conducted a physical examination and diagnosed the Veteran with degenerative joint disease of the right ankle.  It was noted that the claims file had been reviewed.  The examiner then stated that there were no documented right foot injuries in the Veteran's service treatment records from jumping.  The right foot swelling in 1974 was felt to be an allergic reaction and was treated as such with Benadryl.  As stated by the examiner, "it clearly appears that the veteran's right foot problems mostly are related to the right foot injuries sustained in MVA in 1/2008.  It is after this accident and injury he has had two surgeries on the foot and the condition significantly worsened."  For these reasons, the examiner opined that the Veteran's right foot disorder was less likely than not related to his right foot swelling in 1974 or parachute jumping in service.  

In support of his claim for service connection, the Veteran submitted a Janaury 2011 statement from Dr. Bernard, a VA Chief podiatrist.  Dr. Bernard noted that he had reviewed the Veteran's service treatment records and stated that the Veteran did in fact have documentation "supporting an injury to his right foot while on active duty."  Although Dr. Bernard noted that the injury was not declared at the time of the separation medical examination, this did not exclude the "possibility" of a single injury causing problems later on.  According to Dr. Bernard, the Veteran had sustained an injury severe enough to cause swelling and, without an x-ray at that time, it would be speculation as to whether the Veteran did in fact fracture his right foot at that time.  Therefore, Dr. Bernard opined that it was more likely than not that the Veteran injured his right foot in service and had residual pain and deformity requiring operations.  

The Board finds the Janaury 2011 opinion by Dr. Bernard to be of limited probative value as the basis of his opinion appear to be founded on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Service treatment records reflect that, although the Veteran was seen in July 1974 for intermittent swelling of his lip and right foot, the in-service physician specifically noted that there was "no history of injury" and the impression noted was "allergy."  Dr. Bernard's opinion does not address the in-service physician's statement that the Veteran had not reported a history of an injury to the right foot, which may explain why x-rays were not conducted at that time.  Further, Dr. Bernard's statement regarding the "possibility" of a single injury causing problems later is speculative because it merely suggests the possibility (and not a probability) of a right foot injury in service.  See e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could" is too speculative to provide the degree of certainty required for medical nexus evidence); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in equivocal terms of "may or may not" is speculative and insufficient to support an award of service connection).  For these reasons, the Board affords little probative value to Dr. Bernard's medical opinion.

The Board has also considered the Veteran's statements regarding his belief that his right foot disorder is related to service.  However, upon review of the evidence of record, both lay and medical, the Board finds that the Veteran's statements are not credible.  During the appeal period, the Veteran has stated that the he injured his right foot in service.  As noted above, service treatment records specifically document no history of an injury.  Further, the Veteran specifically testified that he did not injure his right foot in the Janaury 2008 motorcycle accident.  See November 2014 Board Hearing Transcript at pg. 13.  However, in a Janaury 2008 VA discharge summary, the Veteran was noted to have "complaints of right foot and hip pain."  Also in Janaury 2008, and after being admitted to the hospital for observation, the Veteran was found to have a "right foot fracture."  Id.  For these reasons, the Board finds that the Veteran's statements are not credible as they are inconsistent and outweighed by other evidence of record.

The Board also notes that as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of right foot arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's right foot arthritis is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

Based on the evidence of record, the Board finds that the weight of the competent and probative evidence is against a finding of relationship between the Veteran's right foot disorder and service.  The Board finds that a preponderance of the evidence is against the claim for service connection for a right foot disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for right foot arthritis, status post triple arthrodesis, claimed as right foot condition (arch) with surgical repairs, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


